Name: Commission Regulation (EEC) No 2320/83 of 12 August 1983 fixing the aid for soya beans
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 222/ 10 Official Journal of the European Communities 13. 8 . 83 COMMISSION REGULATION (EEC) No 2320/83 of 12 August 1983 fixing the aid for soya beans 100 kilograms and calculated on the basis of the most favourable offers and quotations for delivery within 30 days following the date when the said offers and quotations were recorded ; Whereas, where the offers and quotations do not comply with the said conditions, the necessary adjust ­ ments must be carried out, particularly those referred to in Article 3 of Regulation (EEC) No 1978/80 ; Whereas, if the said system is to operate normally, aid should be calculated on the following basis :  in the case of currencies which are maintained in relation to each other at any given moment within a band of 2-25 % , a rate of exchange based on their central rate,  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies for a given period in relation to the Community currencies referred to in the previous indent ; Whereas the most representative period for marketing Community soya beans, referred to in Article 3 of Regulation (EEC) No 1614/79 , extends from 1 October 1982 to 31 March 1983 and, in the case of the French overseas departments, from 16 to 31 August 1983 ; Whereas, during that period, the Commission is to fix the aid so that its application may be assured as from the first and sixteenth days of each month ; Whereas it follows from applying these provisions to the offers and quotations known to the Commission that the subsidy on soya beans should be as set out in this Regulation, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1614/79 of 24 July 1979 laying down special measures in respect of soya beans ('), as amended by Regulation (EEC) No 1984/82 (2), and in particular Article 2 (5) thereof, Having regard to the opinion of the Monetary Committee, Whereas, pursuant to Article 2 ( 1 ) of Regulation (EEC) No 1614/79 , aid is to be granted for soya beans harvested within the Community where the guide price for a marketing year exceeds the world price ; whereas the said aid is to be equal to the difference between those two prices ; Whereas the guide price for soya beans for the 1982/83 marketing year was fixed by Council Regula ­ tion (EEC) No 1420/82 of 18 May 1982 (3) ; Whereas, pursuant to Council Regulation (EEC) No 1724/80 of 30 June 1980 adopting general rules concerning special measures for soya beans harvested in 1980 (4), as last amended by Regulation (EEC) No 2251 /83 Q, the world price for soya beans is to be determined on the basis of the most favourable actual purchasing possibility, with the exception of offers and prices which may not be considered as representative of the actual market trend ; whereas acccount is to be taken only of offers made on the world market for deliveries to be made during the post representative period for the disposal of Community beans, and of the prices quoted for deliveries to be made during the same period on exchanges which are important in terms of international trade ; Whereas, pursuant to Commission Regulation (EEC) No 1978/80 of 25 July 1980 laying down detailed rules for the application of the special measures for soya beans (6), as last amended by Regulation (EEC) No 2650/82 P), the world market price is to be fixed per HAS ADOPTED THIS REGULATION : Article 1 The aid referred to in Article 2 of Regulation (EEC) No 1614/79 is hereby fixed at 16,333 ECU per 100 kilograms . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 16 August 1983 . (') OJ No L 190, 28 . 7. 1979, p. 8 . (2) OJ No L 215, 23 . 7 . 1982, p. 7. (3) OJ No L 162, 12 . 6 . 1982, p. 16 . (4) OJ No L 170, 3 . 7 . 1980, p. 1 . Is) OJ No L 216, 6 . 8 . 1983, p. 1 . (6) OJ No L 192, 26 . 7. 1980, p. 25 . 0 OJ No L 280, 2 . 10 . 1982, p. 6 . 13 . 8 . 83 Official Journal of the European Communities No L 222/ 11 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 August 1983 . For the Commission Poul DALSAGER Member of the Commission